 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:17-cv-112-KJM-KJN
12                       Plaintiff,
13           v.                                         ORDER
14    JOHN DONNELLY SWEENEY, et al.,
15

16                       Defendants.
17

18

19          On December 14, 2018, the court conducted an informal telephonic discovery conference

20   in this matter. Andrew Doyle appeared on behalf of the United States, Lawrence Bazel appeared

21   on behalf of defendants, Nicholas Tsukamaki appeared on behalf of third party San Francisco Bay

22   Conservation and Development Commission (“BCDC”), and Marnia Ajello appeared on behalf of

23   third party San Francisco Bay Regional Water Quality Control Board (“Regional Board”).

24          After carefully considering the parties’ joint letter brief (ECF No. 93) and the parties’

25   arguments at the conference, and for the reasons discussed with the parties at the conference, IT

26   IS HEREBY ORDERED that:

27      1. BCDC shall produce to defendants the single page of notes prepared by BCDC staff

28          member Maggie Webber regarding a meeting on December 8, 2015 (referenced in the
                                                       1
 1         parties’ joint letter brief at ECF No. 93).

 2      2. This order is strictly limited to the above-mentioned document, which the court concludes

 3         does not fall under the common interest/work product privilege asserted by the United

 4         States and other interested entities, and does not effectuate a waiver of such privilege with

 5         respect to any other documents.

 6   Dated: December 14, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
